United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, SAN JOSE
INTERNATIONAL AIRPORT, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-71
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2008 appellant filed a timely appeal from March 7, August 4 and
September 5, 2008 decisions of the Office of Workers’ Compensation Programs finding that she
forfeited her compensation benefits resulting in an overpayment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merit issues of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective February 27, 2008 on the grounds that she forfeited her right to compensation
benefits for the period May 12, 2003 through February 26, 2008; (2) whether the Office properly
found that an overpayment in compensation in the amount of $158,209.92, had been created
because appellant did not report earnings; and (3) whether the Office properly found that
appellant was at fault in the creation of the overpayment and, therefore, the overpayment was not
subject to waiver.

FACTUAL HISTORY
On March 29, 2003 appellant, then a 35-year-old supervisory security screener, sustained
an employment-related lumbar back strain and thoracic back contusion when pushed by a
coworker. She worked limited-duty sporadically, filed Form CA-7 claims for compensation and
received compensation for intermittent wage loss. On February 9, 2004 the employing
establishment could no longer accommodate appellant’s work restrictions. Appellant was placed
on the periodic rolls effective February 22, 2004 and referred to vocational rehabilitation.1 In
July 2005, she moved from Redwood City, California to Palm Springs, California. In
October 2005, appellant moved to Ocala, Florida. In February 2006, she moved Sparks, Nevada.
In November 2007, appellant moved to Port Hueneme, California.2
Appellant submitted Office EN1032 forms, signed on June 5 and 22, 2005, June 19, 2006
and June 8, 2007. On June 5 and 22, 2005 she stated that she had no earnings. On the form
signed on June 8, 2007 appellant advised that she had worked on a video in the summer of 2004
and had no earnings since. By letter dated August 9, 2007, she reported that she worked for one
day in August 2004, earning $2,000.00 in cash.
On March 5, 2008 the Office of the Inspector General (OIG) of the Department of Labor
notified the Office that a criminal investigation had been conducted regarding whether appellant
violated 18 U.S.C. § 1920, making false statements to obtain benefits under the Federal
Employees’ Compensation Act.3 The OIG attached a plea agreement reached in the U.S. District
Court for the Northern District of California, signed and filed on February 27, 2008. The plea
agreement noted that appellant had earned income while working as an actress, model and fitness
instructor. Appellant entered a guilty plea to one count under 18 U.S.C. § 1920 of making a false
statement to obtain federal workers’ compensation benefits and that, on June 5 and 22, 2005,
June 19, 2006 and June 8, 2007, she knowingly and willingly made false statements on
EN1032 forms regarding her earnings. She acknowledged that the agreement did not bind any
other federal agency. Restitution of $7,739.00 was ordered.
By decision dated March 7, 2008, the Office terminated appellant’s wage-loss
compensation effective February 27, 2008. Pursuant to section 8148 of the Act, appellant
forfeited her right to future compensation as she was convicted of a violation relating to fraud in
the application for or receipt of benefits under the Act. In an August 4, 2008 decision, the Office
found that appellant forfeited her right to compensation for the period May 12, 2003 to
February 27, 2008, because she did not report earnings from employment as required under the
Act.

1

Compensation was also paid from February 9 to 21, 2004.

2

Appellant was referred for vocational rehabilitation in February 2004, September 2005 and April 2007. In
July 26, 2007, a training program as a gambling dealer or surveillance system monitor was approved and she began
training at the Reno Tahoe Job Training Academy as a casino dealer. Appellant discontinued her training when she
was arrested by the Federal Bureau of Investigation in November 2007.
3

5 U.S.C. §§ 8101-8193.

2

On August 4, 2008 the Office also made a preliminary determination that appellant
received an overpayment in compensation in the amount of $158,209.92 because she knowingly
failed to report earnings from employment from May 12, 2003 to February 27, 2008. Appellant
was found at fault in creating the overpayment because she failed to provide information that she
knew or should have known was material to her receipt of compensation. The actions she could
take were explained to her and she was given 30 days to respond. Computer print-outs and an
overpayment worksheet contained in the record show that appellant received wage-loss
compensation totaling $158,209.92 for the period May 12, 2003 to February 27, 2008. The
August 4, 2008 decision and preliminary overpayment findings were sent to her address of
record in Port Hueneme, California.
By decision dated September 5, 2008, the Office finalized the preliminary determination
that appellant was at fault in creating the $158,209.92 overpayment because she forfeited her
right to compensation for the period May 12, 2003 to February 26, 2008.
LEGAL PRECEDENT -- ISSUE 1
Section 8148 of the Act provides that any individual convicted of a violation of 18 U.S.C.
§ 1920 or any other federal or state criminal statute relating to fraud in the application for or
receipt of any benefit under the Act, shall forfeit, as of the date of such conviction, any
entitlement to any benefit such individual would otherwise be entitled to under the Act for any
injury occurring on or before the date of such conviction. Such forfeiture shall be in addition to
any action the Secretary may take under section 8106 or 8129 of the Act.4
ANALYSIS -- ISSUE 1
The Board finds that the Office properly terminated appellant’s compensation benefits.
The U.S. District Court for the Northern District of California found her guilty of violating
18 U.S.C. § 1920. Specifically, the Court found her guilty of making a false statement to obtain
federal workers’ compensation benefits. Under section 8148 of the Act, appellant forfeited her
entitlement to benefits under the Act for her injury occurring on or before the date of such
conviction.5 The Board therefore finds that she forfeited her right to compensation effective
February 27, 2008, the date of her conviction and the Office properly terminated her
compensation benefits effective that day.
LEGAL PRECEDENT -- ISSUE 2
Section 8106(b) provides that the Secretary of Labor may require a partially disabled
employee to report his earnings from employment or self-employment, by affidavit or otherwise,
in the manner and at the times the Secretary specifies. It provides that an employee who fails to
make an affidavit or report when required or knowingly omits or understates any part of his or

4

5 U.S.C. § 8148(a); see F.C., 59 ECAB ____ (Docket No. 07-1541, issued November 16, 2007).

5

Id.

3

her earnings forfeits his or her right to compensation with respect to any period for which the
affidavit or report was required.6
Section 10.5(g) of the Office’s regulations defines earnings from employment or selfemployment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack of profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s
responsibility to report the estimated cost to have someone else perform his or her
duties.”7
In order to establish that a compensationer should forfeit the compensation received for
the periods covered by completed EN1032 forms, the evidence must establish that he or she
knowingly omitted or understated his or her employment and earnings.8 As forfeiture is a
penalty, it is not enough merely to establish that there were underreported earnings from
employment. The inquiry is whether appellant knowingly omitted or understated her earnings
from employment for the periods covered by the EN1032 forms. A claimant can be subjected to
the forfeiture provision of section 8106(b) only if he or she “knowingly” failed to report
employment or earnings. The term “knowingly” as defined in the Office’s implementing
regulations, means “with knowledge, consciously, willfully or intentionally.”9
The language on Office EN1032 forms is clear and unambiguous in requiring a claimant
to report earnings for the previous 15 months from any employer, self-employment or a business
enterprise in which he or she worked. The forms further emphasize that severe penalties may be
applied for failure to report all work activities thoroughly and completely.
ANALYSIS -- ISSUE 2
The Board finds that appellant forfeited wage-loss compensation for the period March 5,
2004 through June 8, 2007. For purposes of this appeal, it is sufficient that on February 27, 2007
she pled guilty in District Court to making a false statement to obtain federal workers’
compensation benefits, based on the filing of EN1032 forms submitted on June 5 and 22, 2005,
June 19, 2006 and June 8, 2007. As the EN1032 forms signed by appellant cover the previous
15-month period, this satisfies the requirements of section 8106(b) of the Act and establishes that
she knowingly omitted work activities in the period covered by the forms which, in this case,
6

5 U.S.C. § 8106(b); see F.C., supra note 4.

7

20 C.F.R. § 10.5(g).

8

Robert R. Holmes, 49 ECAB 161 (1997).

9

20 C.F.R. § 10.5(n); see Cheryl Thomas, 55 ECAB 610 (2004).

4

cover the March 5, 2004 to June 8, 2007 period. The Board therefore finds that she forfeited her
right to compensation for this period.
The Board, however, finds that there was no forfeiture of appellant’s wage-loss
compensation for the periods May 12, 2003 to March 5, 2004 and June 8, 2007 to
February 27, 2008. In its August 4, 2008 decision, finding that appellant forfeited compensation
for the period May 12, 2003 through February 26, 2008, the Office relied on the February 27,
2008 plea agreement. In this agreement, however, appellant pled guilty only to those periods
covered on the EN1032 forms signed by her on June 5 and 22, 2005, June 19, 2006 and
June 8, 2007. Thus, the agreement covered the period beginning on March 5, 2004 and did not
cover the period May 12, 2003 to March 5, 2004. Appellant continued to work for the
employing establishment until February 9, 2004 and filed CA-7 form claims for intermittent
wage-loss beginning on May 10, 2003. She received sporadic wage-loss compensation
beginning on May 12, 2003, based on filing the CA-7 form claims, up until she was placed on
the periodic rolls effective February 22, 2004. The Board has held that the language on the CA-7
forms of the type signed by appellant is not specific to reasonably put a claimant on notice that
he or she has to report all earnings, no matter the source. The CA-7 forms do not indicate that a
claimant has to report all earnings, but merely ask whether a claimant has worked outside a
federal job during the claimed periods.10 The Board therefore finds that the Office did not meet
its burden of proof to establish that appellant forfeited her right to compensation for the period
covered by the CA-7 forms submitted by appellant, i.e., May 12, 2003 to March 5, 2004.
Regarding the period from June 5, 2007, the date of the last EN1032 forms signed by
appellant to which she pled guilty to making a false statement, up to February 27, 2008, the date
she signed the plea agreement, the March 2, 2004 letter placing her on the periodic rolls does not
contain language advising her to report earnings.11 The Board finds that this is not sufficient to
establish that appellant knowingly failed to report earnings such that she consciously, willfully or
intentionally failed to report compensation for this period.12
As the forfeiture provision is narrowly construed, the Board finds that the Office
improperly concluded that appellant forfeited her compensation for the periods May 12, 2003 to
March 5, 2004 and June 8, 2007 to February 27, 2008.13
LEGAL PRECEDENT -- ISSUE 3
Section 8102(a) of the Act provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.14 A claimant, however, is not entitled to
10

Karen Spurling, 56 ECAB 189 (2004).

11

The letter states: “To avoid an overpayment of compensation: NOTIFY THIS OFFICE IMMEDIATELY
WHEN YOU RETURN TO WORK.”
12

J.J., 59 ECAB ___ (Docket No. 08-263, issued June 3, 2008).

13

Karen Spurling, supra note 10.

14

5 U.S.C. § 8102(a).

5

receive temporary total disability and actual earnings for the same period.15 The Office
procedures provide that an overpayment in compensation is created when a claimant returns to
work and continues to receive compensation.16
Section 10.529 of Office regulations provide that, if an employee knowingly omits or
understates any earnings or work activity in making a report, he or she shall forfeit the right to
compensation with respect to any period for which the report was required. A false or evasive
statement, omission, concealment or misrepresentation with respect to employment activity or
earnings in a report may also subject an employee to criminal prosecution. Where the right to
compensation is forfeited, the Office shall recover any compensation already paid for the period
of forfeiture pursuant to section 8129 of the Act and other relevant statutes.17
ANALYSIS -- ISSUE 3
The Board finds that an overpayment in compensation was created for the period
March 5, 2004 through June 8, 2007. Office regulations provide that the Office may declare an
overpayment in compensation for the period of a given forfeiture of compensation.18 In this
case, the evidence of record established that appellant forfeited compensation for the period
March 5, 2004 through June 8, 2007, the period covered by her plea agreement. An
overpayment in compensation would therefore be created for that period. However, as appellant
did not forfeit compensation for the periods May 12, 2003 to March 5, 2004 and June 8, 2007 to
February 27, 2008, an overpayment in compensation would thus not be created for these periods
on this basis of forfeiture. The Office solely relied on a forfeiture finding in determining the
amount of the overpayment in this case. The Board therefore finds that the case is not in posture
for decision regarding the amount of the overpayment in compensation. The case will therefore
be remanded to the Office to determine the correct amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 4
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”19

15

Donna M. Rowan, 54 ECAB 698 (2003).

16

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (September 1994).
17

20 C.F.R. § 10.529; see Joan Ross, 57 ECAB 694 (2006).

18

Id.

19

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

6

Section 10.433(a) of the Office’s regulations provide that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”20
To determine if an individual was at fault with respect to the creation of an overpayment,
the Office examines the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.21
ANALYSIS -- ISSUE 4
In this case, the Office found appellant at fault in creating the overpayment in
compensation because she knowingly failed to report earnings. Appellant had an obligation to
show good faith and to exercise a high degree of care in reporting events that could affect the
amount of her compensation.22 Beginning on June 5, 2005, she submitted Office EN1032 forms
in which she indicated that she had no earnings and was not performing work activities for the
period beginning March 5, 2004, continuing until June 8, 2007. The forms properly advised
appellant that a false or evasive answer to any question could be grounds for forfeiting
compensation benefits and advised that severe penalties could be applied for failure to report all
work activities thoroughly and completely. When appellant signed her name to the forms, she
certified that she understood that she must immediately report to the Office any employment or
work activities. She failed to provide the Office with earnings information that she knew or
should have known was material to the receipt of her wage-loss compensation. The Board finds
the fact that appellant did not report her earnings on the EN1032 forms is probative evidence that
she knew or should have known that she was not entitled to receive wage-loss compensation for
total disability while she was in receipt of earnings from self-employment. Appellant is at fault

20

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

21

Id. at § 10.433(b); Duane C. Rawlings, 55 ECAB 366 (2004).

22

Sinclair L. Taylor, supra note 20.

7

in the creation of the overpayment in compensation from March 5, 2004 to June 8, 2007.23 As
she was at fault in the creation of the overpayment, she is not entitled to waiver.24
Based on the Board’s finding regarding the overpayment in compensation, the Board
need not address the fault finding regarding the periods May 12, 2003 to March 5 2004 and
June 8, 2007 to February 27, 2008. With respect to recovery of the overpayment, the Board’s
jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation payments under the Act. In this case, appellant is no longer receiving wage-loss
compensation.25
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
after February 27, 2008 and that she forfeited her right to compensation for the period March 5,
2004 through February 26, 2008. The Board also finds that she was at fault in the creation of an
overpayment in compensation for the period March 5, 2004 through February 26, 2008 but that
the case is not in posture regarding the amount of the overpayment in compensation.

23

F.C., supra note 4.

24

5 U.S.C. § 8129.

25

Ricky Greenwood, 57 ECAB 462 (2006).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2008 is affirmed. The decision dated August 4, 2008 is
affirmed in part and reversed in part and the decision dated September 5, 2008 is affirmed in part
and set aside in part. The case is remanded to the Office for proceedings consistent with this
opinion of the Board.
Issued: August 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

